DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on June 9th, 2022 has been entered. Claims 16, 26 and 35 have been amended. Claims 16-35 are pending in the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koorapaty et al. (US 2019/0191456 A1) in view of Oteri et al. (US WO 2019/160741 A1).

Koorapaty et al. disclose Systems and methods are disclosed that enable multi-cast transmissions on carriers in unlicensed spectrum with the following features: regarding claim 16, an apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to: participate in a cooperative wireless transmission of a data block with peer apparatuses comprising or comprised in one or more base stations, wherein the cooperative wireless transmission comprises an early transmit opportunity and a late transmit opportunity starting after the early transmit opportunity starts, wherein the cooperative wireless transmission may comprise at least one further late transmission opportunity starting after the late transmit opportunity; perform a listen-before-talk test to check, if first radio resources are available, and responsive to the listen-before-talk test indicating the first resources are available, initiate a transmission of the data block on the first radio resources during the early transmit opportunity (Fig. 9, illustrates one example of a cellular communications network according to some embodiments of the present disclosure, see teachings in [0031, 0035, 0095-0096, 0110-0111, 0114, 0130 & 0134] summarized as “an apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to (i.e. the radio access node 24 (fig. 21) includes a control system 26 that includes one or more processors 28, memory 30, and a network interface 32, wherein a  computer program including instructions which, when executed by at least one processor, causes the at least one processor to carry out the functionality of radio access node 24 [0130 & 0134]), participate in a cooperative wireless transmission of a data block with peer apparatuses comprising or comprised in one or more base stations, wherein the cooperative wireless transmission comprises an early transmit opportunity and a late transmit opportunity starting after the early transmit opportunity starts, wherein the cooperative wireless transmission may comprise at least one further late transmission opportunity starting after the late transmit opportunity (i.e. cellular communications network 10 includes base stations 12-1 and 12-2, controlling corresponding macro cells 14-1 and 14-2 and also includes a number of low power nodes 16-1 through 16-4 controlling corresponding small cells 18-1 through 18-4, and he base stations 12 the low power nodes 16 are connected to a core network 20, the base stations 12 and the low power nodes 16 provide service to wireless devices 22-1 through 22-5 in the corresponding cells 14 and 18. The peer base stations 12 and 16 function in a cooperative wireless transmission manner in which they attempt to transmit the MBMS data at the same time after completing their own LBT procedures, wherein planned joint transmission may contain more than one subframe, and if an eNB completes its LBT procedure only after the start of MBMS transmission from other eNBs, said eNB shall start transmitting MBMS data that is synchronized to the MBMS data transmission from other eNBs. The base station 12, 16 performs LBT, early transmit opportunity, on a carrier in an unlicensed spectrum, and if a respective channel is not Idle, the base station 12, 16 refrains from transmitting MBMS data, and if the respective channel is Idle, the base station 12, 16 takes an action(s) to ensure that the MBMS data transmission from the radio access node is synchronized with the MBMS data transmissions from the one or more other base stations 12, 16. Specifically, the base station 12, 16 determines whether transmission of the MBMS data from another cell(s) has already started and if so, the base station 12, 16 transmits the MBMS data, starting at a point that synchronizes the transmission of the MBMS data with that of the other cell(s), and if the transmission of the MBMS data has not already started from other cell(s), the base station 12, 16 transmits the MBMS data, the base stations 12 and 16 performing a second LBT procedure (late transmit opportunity), starting after the early transmit opportunity in order to find another opportunity to transmit a portion of the multi-cast transmission that was not transmitted due to completing the LBT procedure after the start of the multi-cast transmission from the at least one of the one or more other radio access nodes. Further, an eNB, with MBMS data that has not been transmitted due to LBT blocking, can perform further late transmit opportunity by conducting another LBT procedure, stating after the late transmit opportunity, in order to find another opportunity to transmit the remaining portion of MBMS data that was not transmitted due to completing LBT procedure of the late transmit opportunity [0035, 0095-0096, 0110-0111]), perform a listen-before-talk test to check, if first radio resources are available (i.e. the radio access node to enable multi-cast transmissions on a carrier in an unlicensed spectrum is adapted to perform a LBT procedure on a carrier in an unlicensed spectrum prior to a multi-cast transmission and transmit the multi-cast transmission if the LBT procedure determines that the carrier in the unlicensed spectrum is Idle [0031]), and responsive to the listen-before-talk test indicating the first resources are available, initiate a transmission of the data block on the first radio resources during the early transmit opportunity (i.e. in response, after conducting the first LBT procedure in the early transmit opportunity to determine that the carrier in the unlicensed spectrum is Idle or resource for multi-cast transmissions is available , the radio access node initiates a transmission of the multi-cast data during available time resource during early transmit opportunity [0031 & 0114])”).  
	Koorapaty et al. is short of expressly teaching “initiate a transmission of the data block on the first radio resources during the early transmit opportunity”.
	Oteri et al. disclose LBT method and apparatus for a WTRU and next generation Node B (gNB) with the following features: regarding claim 16, initiate a transmission of the data block on the first radio resources during the early transmit opportunity (Fig.1, a system diagram illustrating an example communications system in which one or more disclosed embodiments may be implemented, see teachings in [0003 & 0250-0251] summarized as “initiate a transmission of the data block on the first radio resources during the early transmit opportunity (i.e. for coordinated multipoint transmission, performed by a first next generation Node B (gNB), that may negotiating 2802 (fig. 28), by the first gNB with one or more further gNBs, a joint transmission configuration, according to which the first and further gNBs are allocated a number of transmission occasions to jointly transmit data to at least one WTRU, and/or transmitting 2804, by the first gNB, data to the at least one WTRU using the negotiated configuration, the negotiation may be performed through a wired and/or a wireless link between or among the first gNB and the one or more further gNBs, and performing, by the first gNB, an LBT process to acquire a channel defined by a set of frequency resources between the first gNB and the WTRU prior to transmitting data on the channel, and on condition that a transmission occasion is missed due to the LBT process, data may be transmitted using a next configured transmission occasion and determining that one of the one or more further gNBs has successfully performed an LBT process to acquire a channel prior to the first gNB transmitting data on the channel on condition that a joint transmission configuration is negotiated with at least the one gNB enabling a joint transmission occasion by at least the one gNB and the first gNB [0250-0251])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koorapaty et al. by using the features as taught by Oteri et al. in order to provide a more effective and efficient system that is capable of initiating a transmission of the data block on the first radio resources during the early transmit opportunity. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 26:
Koorapaty et al. disclose Systems and methods are disclosed that enable multi-cast transmissions on carriers in unlicensed spectrum with the following features: regarding claim 26, a method, comprising: participating, by an apparatus, in a cooperative wireless transmission of a data block with peer apparatuses comprising or comprised in one or more base stations, wherein the cooperative wireless transmission comprises an early transmit opportunity and a late transmit opportunity starting after the early transmit opportunity starts, wherein the cooperative wireless transmission may comprise at least one further late transmission opportunity starting after the late transmit opportunity; performing a listen-before-talk test to check, if first radio resources are available, and responsive to the listen-before-talk test indicating the first resources are available, initiating a transmission of the data block on the first radio resources during the early transmit opportunity (Fig. 9, illustrates one example of a cellular communications network according to some embodiments of the present disclosure, see teachings in [0031, 0035, 0095-0096, 0110-0111, 0114, 0130 & 0134] summarized as “a method, comprising: participating, by an apparatus, in a cooperative wireless transmission of a data block with peer apparatuses comprising or comprised in one or more base stations, wherein the cooperative wireless transmission comprises an early transmit opportunity and a late transmit opportunity starting after the early transmit opportunity starts, wherein the cooperative wireless transmission may comprise at least one further late transmission opportunity starting after the late transmit opportunity (i.e. cellular communications network 10 includes base stations 12-1 and 12-2, controlling corresponding macro cells 14-1 and 14-2 and also includes a number of low power nodes 16-1 through 16-4 controlling corresponding small cells 18-1 through 18-4, and he base stations 12 the low power nodes 16 are connected to a core network 20, the base stations 12 and the low power nodes 16 provide service to wireless devices 22-1 through 22-5 in the corresponding cells 14 and 18. The peer base stations 12 and 16 function in a cooperative wireless transmission manner in which they attempt to transmit the MBMS data at the same time after completing their own LBT procedures, wherein planned joint transmission may contain more than one subframe, and if an eNB completes its LBT procedure only after the start of MBMS transmission from other eNBs, said eNB shall start transmitting MBMS data that is synchronized to the MBMS data transmission from other eNBs. The base station 12, 16 performs LBT, early transmit opportunity, on a carrier in an unlicensed spectrum, and if a respective channel is not Idle, the base station 12, 16 refrains from transmitting MBMS data, and if the respective channel is Idle, the base station 12, 16 takes an action(s) to ensure that the MBMS data transmission from the radio access node is synchronized with the MBMS data transmissions from the one or more other base stations 12, 16. Specifically, the base station 12, 16 determines whether transmission of the MBMS data from another cell(s) has already started and if so, the base station 12, 16 transmits the MBMS data, starting at a point that synchronizes the transmission of the MBMS data with that of the other cell(s), and if the transmission of the MBMS data has not already started from other cell(s), the base station 12, 16 transmits the MBMS data, the base stations 12 and 16 performing a second LBT procedure (late transmit opportunity), starting after the early transmit opportunity in order to find another opportunity to transmit a portion of the multi-cast transmission that was not transmitted due to completing the LBT procedure after the start of the multi-cast transmission from the at least one of the one or more other radio access nodes. Further, an eNB, with MBMS data that has not been transmitted due to LBT blocking, can perform further late transmit opportunity by conducting another LBT procedure, stating after the late transmit opportunity, in order to find another opportunity to transmit the remaining portion of MBMS data that was not transmitted due to completing LBT procedure of the late transmit opportunity [0035, 0095-0096, 0110-0111]), performing a listen-before-talk test to check, if first radio resources are available (i.e. the radio access node to enable multi-cast transmissions on a carrier in an unlicensed spectrum is adapted to perform a LBT procedure on a carrier in an unlicensed spectrum prior to a multi-cast transmission and transmit the multi-cast transmission if the LBT procedure determines that the carrier in the unlicensed spectrum is Idle [0031]), and responsive to the listen-before-talk test indicating the first resources are available, initiating a transmission of the data block on the first radio resources during the early transmit opportunity (i.e. in response, after conducting the first LBT procedure in the early transmit opportunity to determine that the carrier in the unlicensed spectrum is Idle or resource for multi-cast transmissions is available , the radio access node initiates a transmission of the multi-cast data during available time resource during early transmit opportunity [0031 & 0114])”).  
	Koorapaty et al. is short of expressly teaching “initiating a transmission of the data block on the first radio resources during the early transmit opportunity”.
	Oteri et al. disclose LBT method and apparatus for a WTRU and next generation Node B (gNB) with the following features: regarding claim 26, initiating a transmission of the data block on the first radio resources during the early transmit opportunity (Fig.1, a system diagram illustrating an example communications system in which one or more disclosed embodiments may be implemented, see teachings in [0003 & 0250-0251]  summarized as “initiating a transmission of the data block on the first radio resources during the early transmit opportunity (i.e. for coordinated multipoint transmission, performed by a first next generation Node B (gNB), that may negotiating 2802 (fig. 28), by the first gNB with one or more further gNBs, a joint transmission configuration, according to which the first and further gNBs are allocated a number of transmission occasions to jointly transmit data to at least one WTRU, and/or transmitting 2804, by the first gNB, data to the at least one WTRU using the negotiated configuration, the negotiation may be performed through a wired and/or a wireless link between or among the first gNB and the one or more further gNBs, and performing, by the first gNB, an LBT process to acquire a channel defined by a set of frequency resources between the first gNB and the WTRU prior to transmitting data on the channel, and on condition that a transmission occasion is missed due to the LBT process, data may be transmitted using a next configured transmission occasion and determining that one of the one or more further gNBs has successfully performed an LBT process to acquire a channel prior to the first gNB transmitting data on the channel on condition that a joint transmission configuration is negotiated with at least the one gNB enabling a joint transmission occasion by at least the one gNB and the first gNB [0250-0251])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koorapaty et al. by using the features as taught by Oteri et al. in order to provide a more effective and efficient system that is capable of initiating a transmission of the data block on the first radio resources during the early transmit opportunity. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 35:
Koorapaty et al. disclose Systems and methods are disclosed that enable multi-cast transmissions on carriers in unlicensed spectrum with the following features: regarding claim 35, a non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause an apparatus to at least: participate in a cooperative wireless transmission of a data block with peer apparatuses comprising or comprised in one or more base stations, wherein the cooperative wireless transmission 6Application No. 17/067,083Docket No.: 49700-336001US/NC317240US Reply to Office Action of Febmay 3, 2022 comprises an early transmit opportunity and a late transmit opportunity starting after the early transmit opportunity starts, wherein the cooperative wireless transmission may comprise at least one further late transmission opportunity starting after the late transmit opportunity; perform a listen-before-talk test to check, if first radio resources are available, and responsive to the listen-before-talk test indicating the first resources are available, initiate a transmission of the data block on the first radio resources during the early transmit opportunity (Fig. 9, illustrates one example of a cellular communications network according to some embodiments of the present disclosure, see teachings in [0031, 0035, 0095-0096, 0110-0111, 0114, 0130 & 0134] summarized as “a non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause an apparatus to at least (i.e. the radio access node 24 (fig. 21) includes a control system 26 that includes one or more processors 28, memory 30, and a network interface 32, wherein a  computer program including instructions which, when executed by at least one processor, causes the at least one processor to carry out the functionality of radio access node 24 [0130 & 0134]), participate in a cooperative wireless transmission of a data block with peer apparatuses comprising or comprised in one or more base stations, wherein the cooperative wireless transmission 6Application No. 17/067,083Docket No.: 49700-336001US/NC317240US Reply to Office Action of Febmay 3, 2022 comprises an early transmit opportunity and a late transmit opportunity starting after the early transmit opportunity starts, wherein the cooperative wireless transmission may comprise at least one further late transmission opportunity starting after the late transmit opportunity (i.e. cellular communications network 10 includes base stations 12-1 and 12-2, controlling corresponding macro cells 14-1 and 14-2 and also includes a number of low power nodes 16-1 through 16-4 controlling corresponding small cells 18-1 through 18-4, and he base stations 12 the low power nodes 16 are connected to a core network 20, the base stations 12 and the low power nodes 16 provide service to wireless devices 22-1 through 22-5 in the corresponding cells 14 and 18. The peer base stations 12 and 16 function in a cooperative wireless transmission manner in which they attempt to transmit the MBMS data at the same time after completing their own LBT procedures, wherein planned joint transmission may contain more than one subframe, and if an eNB completes its LBT procedure only after the start of MBMS transmission from other eNBs, said eNB shall start transmitting MBMS data that is synchronized to the MBMS data transmission from other eNBs. The base station 12, 16 performs LBT, early transmit opportunity, on a carrier in an unlicensed spectrum, and if a respective channel is not Idle, the base station 12, 16 refrains from transmitting MBMS data, and if the respective channel is Idle, the base station 12, 16 takes an action(s) to ensure that the MBMS data transmission from the radio access node is synchronized with the MBMS data transmissions from the one or more other base stations 12, 16. Specifically, the base station 12, 16 determines whether transmission of the MBMS data from another cell(s) has already started and if so, the base station 12, 16 transmits the MBMS data, starting at a point that synchronizes the transmission of the MBMS data with that of the other cell(s), and if the transmission of the MBMS data has not already started from other cell(s), the base station 12, 16 transmits the MBMS data, the base stations 12 and 16 performing a second LBT procedure (late transmit opportunity), starting after the early transmit opportunity in order to find another opportunity to transmit a portion of the multi-cast transmission that was not transmitted due to completing the LBT procedure after the start of the multi-cast transmission from the at least one of the one or more other radio access nodes. Further, an eNB, with MBMS data that has not been transmitted due to LBT blocking, can perform further late transmit opportunity by conducting another LBT procedure, stating after the late transmit opportunity, in order to find another opportunity to transmit the remaining portion of MBMS data that was not transmitted due to completing LBT procedure of the late transmit opportunity [0035, 0095-0096, 0110-0111]), perform a listen-before-talk test to check, if first radio resources are available (i.e. the radio access node to enable multi-cast transmissions on a carrier in an unlicensed spectrum is adapted to perform a LBT procedure on a carrier in an unlicensed spectrum prior to a multi-cast transmission and transmit the multi-cast transmission if the LBT procedure determines that the carrier in the unlicensed spectrum is Idle [0031]), and responsive to the listen-before-talk test indicating the first resources are available, initiate a transmission of the data block on the first radio resources during the early transmit opportunity (i.e. in response, after conducting the first LBT procedure in the early transmit opportunity to determine that the carrier in the unlicensed spectrum is Idle or resource for multi-cast transmissions is available , the radio access node initiates a transmission of the multi-cast data during available time resource during early transmit opportunity [0031 & 0114])”).  
Koorapaty et al. is short of expressly teaching “initiate a transmission of the data block on the first radio resources during the early transmit opportunity”.	
Oteri et al. disclose LBT method and apparatus for a WTRU and next generation Node B (gNB) with the following features: regarding claim 35, initiate a transmission of the data block on the first radio resources during the early transmit opportunity (Fig.1, a system diagram illustrating an example communications system in which one or more disclosed embodiments may be implemented, see teachings in [0003 & 0250-0251] summarized as “initiate a transmission of the data block on the first radio resources during the early transmit opportunity (i.e. for coordinated multipoint transmission, performed by a first next generation Node B (gNB), that may negotiating 2802 (fig. 28), by the first gNB with one or more further gNBs, a joint transmission configuration, according to which the first and further gNBs are allocated a number of transmission occasions to jointly transmit data to at least one WTRU, and/or transmitting 2804, by the first gNB, data to the at least one WTRU using the negotiated configuration, the negotiation may be performed through a wired and/or a wireless link between or among the first gNB and the one or more further gNBs, and performing, by the first gNB, an LBT process to acquire a channel defined by a set of frequency resources between the first gNB and the WTRU prior to transmitting data on the channel, and on condition that a transmission occasion is missed due to the LBT process, data may be transmitted using a next configured transmission occasion and determining that one of the one or more further gNBs has successfully performed an LBT process to acquire a channel prior to the first gNB transmitting data on the channel on condition that a joint transmission configuration is negotiated with at least the one gNB enabling a joint transmission occasion by at least the one gNB and the first gNB [0250-0251])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koorapaty et al. by using the features as taught by Oteri et al. in order to provide a more effective and efficient system that is capable of initiating a transmission of the data block on the first radio resources during the early transmit opportunity. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 17-18 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koorapaty et al. (US 2019/0191456 A1) in view of Oteri et al. (US WO 2019/160741 A1) as applied to claims 16 and 26 above, and further in view of Liu et al. (US 2021/0075579 A1).

Koorapaty et al. and Oteri et al. disclose the claimed limitations as described in paragraph 6 above. Koorapaty et al. and Oteri et al. do not expressly disclose the following features: regarding claim 17, wherein the apparatus is further configured to: provide a first signal to at least some of the peer apparatuses relating to the transmission of the data block from the apparatus, and responsive to the listen-before-talk test not indicating the first resources are available, listen for a second signal from at least one of the peer apparatuses, relating to transmission of the data block from the at least one peer apparatus, and initiate the transmission of the data block from the apparatus in accordance with the second signal from the at least one peer apparatus; regarding claim 18, wherein the apparatus is configured to initiate the transmission of the data block from the apparatus in accordance with the second signal from the at least one peer apparatus by initiating the transmission less than or equal to a threshold length of time after the at least one peer apparatus ends its transmission of the data block; regarding claim 27, wherein the method further comprises: providing a first signal to at least some of the peer apparatuses relating to the transmission of the data block from the apparatus, and responsive to the listen-before-talk test not indicating the first resources are available, listening for a second signal from at least one of the peer apparatuses, relating to transmission of the data block from the at least one peer apparatus, and initiating the transmission of the data block from the apparatus in accordance with the second signal from the at least one peer apparatus; regarding claim 28, comprising initiating the transmission of the data block from the apparatus in accordance with the second signal from the at least one peer apparatus by initiating the transmission less than or equal to a threshold length of time after the at least one peer apparatus ends its transmission of the data block.
Liu et al. disclose systems, method and apparatus for mitigating interference in radio-unlicensed by performing bandwidth part hopping with the following features: regarding claim 17, wherein the apparatus is further configured to: provide a first signal to at least some of the peer apparatuses relating to the transmission of the data block from the apparatus, and responsive to the listen-before-talk test not indicating the first resources are available, listen for a second signal from at least one of the peer apparatuses, relating to transmission of the data block from the at least one peer apparatus, and initiate the transmission of the data block from the apparatus in accordance with the second signal from the at least one peer apparatus (Fig. 3, illustrates a bandwidth part configuration according to some aspects of the present disclosure, see teachings in [0064-0065] summarized as “the UE 115 perform an LBT 320 in the subband 310S2 for sending transmission block to the BS 115, in response it finds that the subband 310S2 is busy and blocked for transmission, UE 115 performs a second LBT 320 in the subband 310S1, and after gaining access to the subband 310S1, the BS may reserve a COT in the subband 310.sub.S1 for a time period 302 and schedule one or more UEs for communications in the subbands 310S1”); regarding claim 18, wherein the apparatus is configured to initiate the transmission of the data block from the apparatus in accordance with the second signal from the at least one peer apparatus by initiating the transmission less than or equal to a threshold length of time after the at least one peer apparatus ends its transmission of the data block (Fig. 3, illustrates a bandwidth part configuration according to some aspects of the present disclosure, see teachings in [0059 & 0064-0065] summarized as “the UE 115 may perform first LBT in the frequency band prior to transmitting in the frequency band and as explained above the LBT can be based on energy detection or signal detection for which the UE 115 may determine that the channel is busy or occupied when a signal energy measured from the channel is greater than a certain signal energy threshold, and if the UE 115 determines that is less than or equal to the signal energy threshold, the transmission of the data block is initiated”); regarding claim 27, wherein the method further comprises: providing a first signal to at least some of the peer apparatuses relating to the transmission of the data block from the apparatus, and responsive to the listen-before-talk test not indicating the first resources are available, listening for a second signal from at least one of the peer apparatuses, relating to transmission of the data block from the at least one peer apparatus, and initiating the transmission of the data block from the apparatus in accordance with the second signal from the at least one peer apparatus (Fig. 3, illustrates a bandwidth part configuration according to some aspects of the present disclosure, see teachings in [0064-0065] summarized as “the UE 115 perform an LBT 320 in the subband 310S2 for sending transmission block to the BS 115, in response it finds that the subband 310S2 is busy and blocked for transmission, UE 115 performs a second LBT 320 in the subband 310S1, and after gaining access to the subband 310S1, the BS may reserve a COT in the subband 310.sub.S1 for a time period 302 and schedule one or more UEs for communications in the subbands 310S1”); regarding claim 28, comprising initiating the transmission of the data block from the apparatus in accordance with the second signal from the at least one peer apparatus by initiating the transmission less than or equal to a threshold length of time after the at least one peer apparatus ends its transmission of the data block (Fig. 3, illustrates a bandwidth part configuration according to some aspects of the present disclosure, see teachings in [0059 & 0064-0065] summarized as “the UE 115 may perform first LBT in the frequency band prior to transmitting in the frequency band and as explained above the LBT can be based on energy detection or signal detection for which the UE 115 may determine that the channel is busy or occupied when a signal energy measured from the channel is greater than a certain signal energy threshold, and if the UE 115 determines that is less than or equal to the signal energy threshold, the transmission of the data block is initiated”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koorapaty et al. with Oteri et al. by using the features as taught by Liu et al. in order to provide a more effective and efficient system that is capable of listening for a second signal from at least one of the peer apparatuses, relating to transmission of the data block from the at least one peer apparatus, and initiating the transmission of the data block from the apparatus in accordance with the second signal. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koorapaty et al. (US 2019/0191456 A1) in view of Oteri et al. (US WO 2019/160741 A1) as applied to claims 16 and 26 above, and further in view of Gupta et al. (US 2020/0196345 A1).

Koorapaty et al. and Oteri et al. disclose the claimed limitations as described in paragraph 5 above. Koorapaty et al. and Oteri et al. do not expressly disclose the following features: regarding claim 20, wherein the apparatus is configured to use the late transmit opportunity and a subset of the peer apparatuses being configured to use the early transmit opportunity, the apparatus being further configured to: perform the listen-before-talk test to check, if first radio resources are available after the early transmit opportunity has started and before the late transmit opportunity has started; regarding claim 30, wherein the apparatus is configured to use the late transmit opportunity and a subset of the peer apparatuses being configured to use the early transmit opportunity, the method further comprising: performing the listen-before-talk test to check, if first radio resources are available after the early transmit opportunity has started and before the late transmit opportunity has started.
Gupta et al. disclose systems for scheduling downlink and/or uplink;  transmissions in a network with the following features: regarding claim 20, wherein the apparatus is configured to use the late transmit opportunity and a subset of the peer apparatuses being configured to use the early transmit opportunity, the apparatus being further configured to: perform the listen-before-talk test to check, if first radio resources are available after the early transmit opportunity has started and before the late transmit opportunity has started (Fig. 1, illustrates a wireless communication network according to one or more embodiments of the present disclosure, see teachings in [0031, 0041 & 0120] summarized as “network 100 includes a number of base stations 105 communicating with UEs 115, and the BSs 105 and the UEs 115 may be operated by multiple network operating entities sharing resources in the shared or unlicensed frequency spectrum and may perform a listen-before-talk (LBT) procedure (e.g., clear channel assessment (CCA)) prior to communicating to determine whether the channel is available. LBT is a channel access scheme that may be used in the unlicensed spectrum, performing, by the first wireless communication device, a first LBT that results in the failed LBT; performing, by the first wireless communication device, a second LBT to reserve a TXOP; and preempting a second resource allocation scheduled for transmission during the TXOP with the first resource allocation, the second resource allocation being for a second wireless communication device”); regarding claim 30, wherein the apparatus is configured to use the late transmit opportunity and a subset of the peer apparatuses being configured to use the early transmit opportunity, the method further comprising: performing the listen-before-talk test to check, if first radio resources are available after the early transmit opportunity has started and before the late transmit opportunity has started (Fig. 1, illustrates a wireless communication network according to one or more embodiments of the present disclosure, see teachings in [0031, 0041 & 0120] summarized as “network 100 includes a number of base stations 105 communicating with UEs 115, and the BSs 105 and the UEs 115 may be operated by multiple network operating entities sharing resources in the shared or unlicensed frequency spectrum and may perform a listen-before-talk (LBT) procedure (e.g., clear channel assessment (CCA)) prior to communicating to determine whether the channel is available. LBT is a channel access scheme that may be used in the unlicensed spectrum, performing, by the first wireless communication device, a first LBT that results in the failed LBT; performing, by the first wireless communication device, a second LBT to reserve a TXOP; and preempting a second resource allocation scheduled for transmission during the TXOP with the first resource allocation, the second resource allocation being for a second wireless communication device”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koorapaty et al. with Oteri et al. by using the features as taught by Gupta et al. in order to provide a more effective and efficient system that is capable of performing the listen-before-talk test to check, if first radio resources are available after the early transmit opportunity. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 24-25 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koorapaty et al. (US 2019/0191456 A1) in view of Oteri et al. (US WO 2019/160741 A1) as applied to claims 16 and 26 above, and further in view of Myung et al. (US 2021/0345407 A1).

Koorapaty et al. and Oteri et al. disclose the claimed limitations as described in paragraph 6 above. Koorapaty et al. and Oteri et al. do not expressly disclose the following features: regarding claim 24, wherein the apparatus is further configured to select a type of the listen-before-talk check based at least in part on a traffic priority class of the data block and/or a contention window size, the selected type comprising a listen- before-talk test with or without a random back-off period; regarding claim 25, wherein the first radio resources are unlicensed radio resources; regarding claim 34, wherein the apparatus is further configured to select a type of the listen-before-talk check based at least in part on a traffic priority class of the data block and/or a contention window size, the selected type comprising a listen- before-talk test with or without a random back-off period.
Myung et al. disclose a method for performing an initial access procedure in an unlicensed band with the following features: regarding claim 24, wherein the apparatus is further configured to select a type of the listen-before-talk check based at least in part on a traffic priority class of the data block and/or a contention window size, the selected type comprising a listen- before-talk test with or without a random back-off period (Fig. 12, illustrates an example of multiple BWPs to which the technical feature of the present disclosure may be applied, see teachings in [0280 & 0285] summarized as “UEs of LTE/NR systems need to perform LBT for signal transmission in an unlicensed band, and other communication nodes also need to perform LBT when eNBs or UEs of the LTE/NR systems transmit signals such that interference does not occur, wherein the channel access schemes based access for an unlicensed spectrum may be classified into categories and LBT types, Category 1 (LBT type 3): Immediate transmission after a short switching gap, category 2 (LBT type 2): LBT without random back-off, Category 3: LBT with random back-off with a contention window of fixed size, category 4 (LBT type 1): LBT with random back-off with a contention window of variable size”); regarding claim 25, wherein the first radio resources are unlicensed radio resources (Fig. 12, illustrates an example of multiple BWPs to which the technical feature of the present disclosure may be applied, see teachings in [0280 & 0285] summarized as “UEs of LTE/NR systems need to perform LBT for signal transmission in an unlicensed band, and other communication nodes also need to perform LBT”); regarding claim 34, wherein the apparatus is further configured to select a type of the listen-before-talk check based at least in part on a traffic priority class of the data block and/or a contention window size, the selected type comprising a listen- before-talk test with or without a random back-off period (Fig. 12, illustrates an example of multiple BWPs to which the technical feature of the present disclosure may be applied, see teachings in [0280 & 0285] summarized as “UEs of LTE/NR systems need to perform LBT for signal transmission in an unlicensed band, and other communication nodes also need to perform LBT when eNBs or UEs of the LTE/NR systems transmit signals such that interference does not occur, wherein the channel access schemes based access for an unlicensed spectrum may be classified into categories and LBT types, Category 1 (LBT type 3): Immediate transmission after a short switching gap, category 2 (LBT type 2): LBT without random back-off, Category 3: LBT with random back-off with a contention window of fixed size, category 4 (LBT type 1): LBT with random back-off with a contention window of variable size”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koorapaty et al. with Oteri et al. by using the features as taught by Myung et al. in order to provide a more effective and efficient system that is capable of using unlicensed radio resources. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims19, 21-23, 29 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        8/4/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473